
	
		II
		112th CONGRESS
		2d Session
		S. 3309
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2012
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the
		  assistance provided by the Department of Veterans Affairs to homeless veterans,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Homeless Veterans Assistance
			 Improvement Act of 2012.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Requirement that recipients of grants from Department
				of Veterans Affairs for comprehensive service programs for homeless veterans
				meet physical privacy, safety, and security needs of such veterans.
					Sec. 3. Modification of authority of Department of Veterans
				Affairs to provide capital improvement grants for comprehensive service
				programs that assist homeless veterans.
					Sec. 4. Funding for furnishing legal services to very
				low-income veteran families in permanent housing.
					Sec. 5. Modifications to requirements relating to per diem
				payments for services furnished to homeless veterans.
					Sec. 6. Authorization of grants by Department of Veterans
				Affairs to centers that provide services to homeless veterans for operational
				expenses.
					Sec. 7. Expansion of Department of Veterans Affairs authority
				to provide dental care to homeless veterans.
					Sec. 8. Extensions of authorities and programs affecting
				homeless veterans.
				
			2.Requirement that
			 recipients of grants from Department of Veterans Affairs for comprehensive
			 service programs for homeless veterans meet physical privacy, safety, and
			 security needs of such veteransSection 2011(f) of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(6)To meet the
				physical privacy, safety, and security needs of homeless veterans receiving
				services through the
				project.
				.
		3.Modification of
			 authority of Department of Veterans Affairs to provide capital improvement
			 grants for comprehensive service programs that assist homeless
			 veteransSection 2011(a) of
			 title 38, United States Code, is amended, in the matter before paragraph (1),
			 by inserting and maintaining after in
			 establishing.
		4.Funding for
			 furnishing legal services to very low-income veteran families in permanent
			 housingSection 2044(e) of
			 title 38, United States Code, is amended—
			(1)by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively; and
			(2)by inserting
			 after paragraph (1) the following new paragraph (2):
				
					(2)Of amounts made available under paragraph
				(1), not less than one percent shall be available for the furnishing of
				services described in subsection
				(b)(1)(D)(vii).
					.
			5.Modifications to
			 requirements relating to per diem payments for services furnished to homeless
			 veterans
			(a)Authorization
			 of per diem payments for furnishing care to dependents of certain homeless
			 veteransSection 2012(a) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(4)Services for which a recipient of a grant
				under section 2011 of this title (or an entity described in paragraph (1)) may
				receive per diem payments under this subsection may include furnishing care for
				a dependent of a homeless veteran who is under the care of such homeless
				veteran while such homeless veteran receives services from the grant recipient
				(or
				entity).
					.
			(b)Provision of
			 funds for per diem payments for nonconforming entities
				(1)In
			 generalSection 2012(d)(1) of such title is amended, in the
			 matter preceding subparagraph (A), by striking may make and
			 inserting shall make.
				(2)Regulations
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall prescribe such regulations
			 as may be necessary to implement the amendment made by paragraph (1).
				6.Authorization of
			 grants by Department of Veterans Affairs to centers that provide services to
			 homeless veterans for operational expenses
			(a)In
			 generalSubchapter II of chapter 20 of title 38, United States
			 Code, is amended by inserting after section 2012 the following new
			 section:
				
					2012A.Service
				center operational grants
						(a)In
				generalSubject to the
				availability of appropriations provided for such purpose, the Secretary may
				award to a recipient of a grant under section 2011 of this title for the
				establishment of a service center described in subsection (g) of such section a
				grant for the operational expenses of such service center not otherwise covered
				by the receipt of per diem payments under section 2012 of this section.
						(b)LimitationThe aggregate amount of all grants awarded
				under subsection (a) in any fiscal year may not exceed
				$500,000.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2012 the following
			 new item:
				
					
						2012A. Service center
				operational
				grants.
					
					.
			(c)RegulationsThe
			 Secretary of Veterans Affairs shall promulgate regulations to carry out section
			 2012A of title 38, United States Code, as added by subsection (a), not later
			 than one year after the date of the enactment of this Act.
			7.Expansion of
			 Department of Veterans Affairs authority to provide dental care to homeless
			 veteransSubsection (b) of
			 section 2062 of title 38, United States Code, is amended to read as
			 follows:
			
				(a)Eligible
				veterans(1)Subsection (a) applies
				to a veteran who—
						(A)is enrolled for care under section
				1705(a) of this title; and
						(B)for a period of 60 consecutive days,
				is receiving—
							(i)assistance under section 8(o) of
				the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); or
							(ii)care (directly or by contract) in
				any of the following settings:
								(I)A domiciliary under section 1710 of this
				title.
								(II)A therapeutic residence under section
				2032 of this title.
								(III)Community residential care coordinated
				by the Secretary under section 1730 of this title.
								(IV)A setting for which the Secretary
				provides funds for a grant and per diem provider.
								(2)For purposes of paragraph (1), in
				determining whether a veteran has received assistance or care for a period of
				60 consecutive days, the Secretary may disregard breaks in the continuity of
				assistance or care for which the veteran is not
				responsible.
					.
		8.Extensions of
			 authorities and programs affecting homeless veterans
			(a)Comprehensive
			 service programsSection 2013 of title 38, United States Code, is
			 amended by striking paragraph (5) and inserting the following new
			 paragraphs:
				
					(5)$250,000,000 for
				fiscal year 2013.
					(6)$150,000,000 for
				fiscal year 2014 and each subsequent fiscal
				year.
					.
			(b)Homeless
			 veterans reintegration programsSection 2021(e)(1)(F) of such
			 title is amended by striking 2012 and inserting
			 2013.
			(c)Outreach, care,
			 treatment, rehabilitation, and therapeutic transitional housing for veterans
			 suffering from serious mental illnessSection 2031(b) of such
			 title is amended by striking December 31, 2012 and inserting
			 December 31, 2014.
			(d)Program To
			 expand and improve provision of benefits and services by Department of Veterans
			 Affairs to homeless veteransSection 2033(d) of such title is
			 amended by striking December 31, 2012 and inserting
			 December 31, 2014.
			(e)Housing
			 assistance for homeless veteransSection 2041(c) of such title is
			 amended by striking December 31, 2012 and inserting
			 December 31, 2013.
			(f)Financial
			 assistance for supportive services for very low-Income veteran families in
			 permanent housingSection 2044(e)(1) of such title is amended by
			 adding at the end the following new subparagraph:
				
					(E)$300,000,000 for fiscal year
				2013.
					.
			(g)Grant program
			 for homeless veterans with special needsSection 2061(c)(1) of
			 such title is amended by striking through 2012 and inserting
			 through 2015.
			(h)Advisory
			 Committee on Homeless VeteransSection 2066(d) of such title is
			 amended by striking December 31, 2012 and inserting
			 December 31, 2014.
			
